Citation Nr: 1606864	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for dry eye syndrome prior to December 27, 2012?

2.  What evaluation is warranted for dry eye syndrome since December 27, 2012?  

3.  What evaluation is warranted for pinguecula of the bilateral eyes prior to December 27, 2012?

4.  What evaluation is warranted for pinguecula of the bilateral eyes since December 27, 2012?

5.  What evaluation is warranted for bilateral corneal degeneration, arcus senilis prior to December 27, 2012? 

6.  What evaluation is warranted for bilateral corneal degeneration, arcus senilis since December 27, 2012?  

7.  What evaluation is warranted for periodic limb movement disorder prior to December 28, 2012?  

8.  What evaluation is warranted for periodic limb movement disorder since December 28, 2012?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to July 2009. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a Board hearing in October 2015 before the undersigned, and a transcript has been associated with the record.  Additionally, the record was held open for 60 days from the hearing for submission of any further evidence, along with a waiver of agency of original jurisdiction review.  

The issues regarding what evaluations are warranted for dry eye syndrome, pinguecula of the bilateral eyes, and corneal degeneration, arcus senilis since December 27, 2012, and what rating is warranted for periodic limb movement disorder since December 28, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 27, 2012, the Veteran's dry eye syndrome, pinguecula, and corneal degeneration of the eyes did not result in decreased visual acuity, disfigurement or incapacitating episodes, and there are no objective symptoms of active conjunctivitis.

2.  Prior to December 28, 2012, the Veteran's periodic limb movement disorder was moderately disabling and manifested by kicking, jerking or movement of his limbs during his sleep and related fatigue and hypersomnolence during the day.  


CONCLUSIONS OF LAW

1.  Prior to December 27, 2012, the criteria for an initial compensable evaluation for bilateral dry eyes were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.9, 4.79, Diagnostic Code 6018 (2015).

2.  Prior to December 27, 2012, the criteria for an initial compensable evaluation for pinguecula of the eyes were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.9, 4.79, 4.118, Diagnostic Codes 6037, 7800 (2015).

3.  Prior to December 27, 2012, the criteria for an initial compensable evaluation for bilateral corneal degeneration were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.9, 4.79, Diagnostic Code 6034 (2015).

4.  Prior to December 28, 2012, the criteria for a 10 percent rating and no higher for a periodic limb movement disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations in December 2012.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31  (2015).

Service connection for (1) dry eye syndrome, (2) bilateral pinguecula, and (3) bilateral corneal degeneration, arcus sinilus was awarded by the September 2009 rating decision and initial noncompensable evaluations were assigned effective July 1, 2009.  The Veteran contends that increased evaluation is warranted throughout the appeal period.  For reasons discussed further in the remand section, the Board is staging these ratings as of the date of the most recent December 2012 VA examination.  

Initially, the Board observes that the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's claim was received in June 2009, only the current regulations will be considered.

Bilateral corneal degeneration, arcus senilis has been rated by analogy to pterygium.  See 38 C.F.R. § 4.79, Diagnostic Codes 6099-6034.  Pursuant to Diagnostic Code 6034, pterygium is to be evaluated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79.

In this case, loss of vision is considered on the basis of corrected vision per 38 C.F.R. § 4.76.  At the December 2012 VA examination visual acuity was corrected to 20/40 in each eye, which warrants a noncompensable rating according to Diagnostic Code 6066.  Visual field defects were absent.  Therefore, a compensable rating based on loss of vision is not warranted.  38 C.F.R. § 4.31.

Bilateral corneal degeneration may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800 according to the rating criteria for pterygium.  Here, there is no evidence or assertion of disfigurement of the head or face that is related to the bilateral corneal degeneration, and VA examination indicated that there was no scarring or disfigurement attributable to any eye condition.  Therefore, a compensable evaluation under Diagnostic Code 7800 is not warranted.  See 38 C.F.R. § 4.31.

Corneal degeneration by analogy to pterygium may be rated as conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018.  Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms (red, thick conjunctivae, mucous secretion, etc.).  38 C.F.R. § 4.84a (2015).  Here, the December 2012 VA examination showed that bilateral corneal degeneration, arcus senilis was asymptomatic.  Hence, a noncompensable rating is warranted.  Id., 38 C.F.R. § 4.31.

The Veteran's pinguecula of each eye is separately service-connected.  The provisions of 38 C.F.R. § 4.79, Diagnostic Code 6037 instruct that the rating pinguecula is assigned as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  However, as there is no indication of disfigurement of the head or face related to the eyes, a noncompensable rating is warranted.  Further, the December 2012 VA examiner indicated that there was no sign of pinguecula in either eye. 

Finally, the Veteran's dry eye syndrome is service-connected, and rated by analogy according to Diagnostic Code 6018.  38 C.F.R. § 4.79.  Diagnostic Code 6018 provides a 10 percent rating for chronic conjunctivitis that is active with objective findings, such as red, thick conjunctivae, mucous secretion, etc.  When the conjunctivitis is inactive it is to be evaluated based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  Here, the December 2012 VA examiner indicated that the Veteran's condition was active; however, the examiner also indicated that the appellant did not have conjunctivitis or conjunctival conditions.  Without any objective findings, to include red, thick conjunctivae or mucous secretions a noncompensable rating is warranted.  As already discussed a rating based on visual impairment or disfigurement is not warranted here.  

To summarize the pertinent evidence, at his December 26, 2012 VA examination the Veteran reported being diagnosed as having dry eye syndrome in 2007, and using Systane eye drops.  Uncorrected distance vision was 20/40 or better bilaterally, and uncorrected near vision was 20/200 bilaterally.  Corrected distance and near vision were each 20/40 or better bilaterally.  As such, there was no difference in corrected visual acuity for distance and near vision.  No pupillary defect was noted.  There was no anatomical loss, and the appellant did not show light perception only, or extremely poor vision or blindness of either eye.  There was no astigmatism or diplopia.  Slit lamp and external eye examination were normal, as was internal eye examination.  The Veteran did not have a visual field defect or a condition that resulted in visual field defect.  The Veteran did not have the following eye conditions:  anatomical loss of eyelids, brows, lashes, lacrimal gland and lid disorders (other than ptosis or anatomic loss), ptosis for either or both eyelids, conjunctivitis or other conjunctival conditions, corneal conditions, cataract and other lens conditions, inflammatory eye conditions and/or injuries, glaucoma, optic neuropathy and other disc conditions, retinal conditions, neurologic eye conditions, tumors and other neoplasms, or other eye conditions.  The Veteran did not demonstrate scarring or disfigurement that was attributable to any service connected eye disorder.  

The Veteran may report his symptoms and his belief that he is entitled to a higher rating.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the eye impairments based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Based on the most probative evidence of record, the Board finds that the evidence preponderates against finding that the Veteran currently suffers from active symptoms related to eye pinguecula, dry eyes, or corneal degeneration.  The Board finds that the December 2012 VA examination is of great probative value as it was based on thorough examination of the Veteran and consideration of his medical history.  Thus, the Board finds that there is no basis for a compensable rating under applicable Diagnostic Codes discussed above. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for compensable ratings for his dry eyes, bilateral corneal degeneration and pinguecula.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

Periodic Limb Movement Disorder

The Veteran's periodic limb movement disorder is evaluated as noncompensably disabling under Diagnostic Code 8103 from July 1, 2009, which is the date service connection was granted.  

Under Diagnostic Code 8103, tics, or involuntary bodily movements that are mild are rated as noncompensably disabling.  A moderate convulsive tic is rated as 10 percent disabling, and a severe convulsive tic is evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  38 C.F.R. § 4.124a (2015).  The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Service treatment records demonstrate that the Veteran was assessed with a primary limb movement disorder after completion of a study to determine whether he suffered from sleep apnea.  His symptoms were hypersomnolence with persistent daytime fatigue.  

At his December 2012 VA examination, the Veteran described his limb disorder as beginning ten years earlier.  The Veteran reported that his wife told him he kicked and jerked his legs and arms throughout the night.  The Veteran reported that the diagnosis of periodic limb movement disorder was made in 2008.  The Veteran described symptoms of kicking and moving his legs and his arms in bed, and waking feeling tired throughout the day due to fatigue and sleeplessness.  The Veteran's central nervous system did not require continuous medication for control.  The Veteran did not have sleep disturbances or lower extremity muscle weakness.  The Veteran's neurologic exam showed normal strength.  The Veteran did not have any metastases or neoplasms related to the periodic limb movement diagnosis.  Similarly, there were no related scars.  There were no mental health manifestations due to central nervous system condition or its treatment, and the Veteran did not use an assistive device.  There was no functional impact based on central nervous system disorder.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that considering the frequency and severity of the symptoms along with the muscle groups involved, the Veteran's periodic limb movement on December 27, 2012 and prior is best characterized as moderate, and a 10 percent rating is warranted.  

His symptoms do not arise to the level of severe, in particular when considering that the tic or involuntary movement occurs at night in his sleep, but not during the day, such that it is not constant.  A preponderance of the evidence is against a rating higher than 10 percent prior to December 28, 2012.   

Extraschedular Considerations

In evaluating the severity of the above discussed disorders the Board has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The diagnostic codes in the rating schedule corresponding to pinguecula, dry eyes, and corneal degeneration provide disability ratings to include on the basis of visual impairment and facial disfigurement.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6018, 6034, 6037.  The schedular criteria for Diagnostic Codes 6018, 6034, 6037 contemplate a wide variety of manifestations of functional loss, including visual impairment as well as disfigurement and conjunctivitis.  Diagnostic Code 8103 which is used to rate limb movement disorder by analogy provides a broad basis to consider the Veteran's symptomatology.  Further, it requires consideration not only of severity of the movement, but also frequency of movement, and which muscle groups are involved.  As such, the rating criteria fully encompass the Veteran's described symptomatology, to include kicking, jerking and movement during his sleep.  

Given the variety of ways in which the rating schedule contemplates functional loss for the eye disabilities and periodic limb movement disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's dry eyes, corneal degeneration or pinguecula because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In addition, there is nothing exceptional or unusual about the Veteran's periodic limb movement disorder because the rating criteria reasonably described his disability level and symptomatology in broad terms such as "moderate."  Thus, his disability picture is neither exceptional nor unusual, and referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not indicated that his eye disabilities or limb movement disorder precludes him from obtaining substantially gainful employment, nor does the medical evidence of record suggest such.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has not been raised with regard to these increased rating claims.


ORDER

Entitlement to a compensable rating for dry eye syndrome prior to December 27, 2012 is denied.

Entitlement to a compensable evaluation for pinguecula of the bilateral eyes prior to December 27, 2012 is denied..  

Entitlement to a compensable evaluation for bilateral corneal degeneration, arcus senilis prior to December 27, 2012 is denied.  

Entitlement to a 10 percent initial evaluation, but no higher, for periodic limb movement disorder is allowed prior to December 28, 2012, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Eyes

In April 2014 the Veteran described his eyes as being really dry and very sensitive to light, to include computer screens.  

At his October 2015 Board hearing the Veteran testified that his eye symptoms included a white mucous like secretion at the side of his eye, with seriously dry and painful eyes having a "cracking" sensation and requiring lubricant drops.  He also reported that he experienced facial disfigurement around the eyes based on discoloration around the pupils of the eyes.  Further, he described blurred vision that accompanied a sand-like feeling in his eyes, and his use of reading glasses in response.  As such, it is possible that the symptoms due to the Veteran's eye disabilities have increased since his VA examination of December 26, 2012.  Hence a  remand for a current VA examination to address the current severity of his eye disabilities since December 27, 2012 is necessary.

Periodic Limb Movement

At his Board hearing, the Veteran described his periodic limb movement disorder as increasing in severity of movement.  Specifically, he indicated that he was kicking, jerking and moving throughout the night.  He continued to be tired following sleep.  As such, the Board finds that another VA examination to address the severity, frequency and muscle groups involved in the Veteran's periodic limb movement disorder since December 28, 2012 is necessary.  

While on appeal all outstanding VA treatment records since December 2012 should be requested and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record all outstanding, available VA treatment records, to include VA Outpatient Clinic at Carrollton, Georgia since December 2012.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA eye examination to address the severity of his service-connected dry eye syndrome, pinguecula, and corneal degeneration, arcus senilis.  The examiner must be given access to the Veteran's record via the Veterans Benefits Managements System and Virtual VA.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  

If the examiner finds that the Veteran's vision has decreased since the last examination in December 2012, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the decrease in vision is a result of the service-connected eye disabilities or as a result of other causes.  A rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA examination to address the current nature and severity of any neurological manifestations of his periodic limb movement disorder since December 28, 2012.  The examiner must be given access to the Veteran's record via the Veterans Benefits Managements System and Virtual VA.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to identify any neurological findings related to the periodic limb movement disorder.  The examiner should describe fully the extent and severity of those symptoms, to include their frequency and any muscles involved.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


